           Case MDL No. 2997 Document 93 Filed 04/12/21 Page 1 of 2




                  BEFORE THE UNITED STATES JUDICIAL PANEL
                       ON MULTIDISTRICT LITIGATION


 IN RE: BABY FOOD MARKETING,                      MDL No. 2997
 SALES PRACTICES AND PRODUCTION
 LIABILITY LITIGATION


                        NOTICE OF POTENTIAL RELATED ACTION

       In accordance with Rule 7.1(a) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, Plaintiffs Jenna Johnson, Riley Bucci, Kelsey Gross, Abbey

Johnston, Elaine Lake, Stevie McCartin, Courtney Nemmers, Jessica Scott, Tracy Tankard, and

Mallory VanDyke write to notify you of the potential Related Action listed on the attached

Schedule of Action.

       A combined docket sheet and complaint (Ex. A) are attached.



Dated: April 12, 2021                      Respectfully submitted,

                                           /s/ Ruth Anne French-Hodson
                                           Ruth Anne French-Hodson
                                           Rex Sharp
                                           Ryan Hudson
                                           Sarah Bradshaw
                                           SHARP LAW, LLP
                                           5301 W. 75th Street
                                           Prairie Village, KS 66208
                                           (913) 901-0505
                                           (913) 901-0419 fax
                                           rsharp@midwest-law.com
                                           rafrenchhodson@midwest-law.com

                                           Isaac Diel
                                           SHARP LAW, LLP
                                           6900 College Blvd., Suite 285
                                           Overland Park, KS 66211
                                           (913) 901-0505
                                           (913) 901-0419 fax

                                              1
Case MDL No. 2997 Document 93 Filed 04/12/21 Page 2 of 2




                         idiel@midwest-law.com

                         Counsel for Plaintiffs Jenna Johnson, Riley Bucci,
                         Kelsey Gross, Abbey Johnston, Elaine Lake, Stevie
                         McCartin, Courtney Nemmers, Jessica Scott, Tracy
                         Tankard, and Mallory VanDyke

                         Keith A. Robinson
                         2945 Townsgate Road, Suite 200
                         Westlake Village, CA 91361
                         Tel: 310.849.3135
                         Fax: 818.279.0604
                         keith.robinson@karlawgroup.com

                         Ruth Anne French-Hodson
                         SHARP LAW, LLP
                         5301 W. 75th Street
                         Prairie Village, KS 66208
                         (913) 901-0505
                         (913) 901-0419 fax
                         rafrenchhodson@midwest-law.com

                         Counsel for Lauren Smith




                            2
